         Case 1:20-cv-02682-RBW Document 6-1 Filed 01/11/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 MALLIKARJUN EAGA, et al.,

                             Plaintiffs,

 v.                                                   Civil Action No. 20-2682 (RBW)

 U.S. CITIZENSHIP AND IMMIGRATION
 SERVICES, et al.,

                             Defendants.


                   DEFENDANT’S STATEMENT OF MATERIAL FACTS
                    AS TO WHICH THERE IS NO GENUINE DISPUTE

       Pursuant to Local Civil Rule 7(h), Defendant, U.S. Citizenship and Immigration Services

(“USCIS”), respectfully submits this statement of material facts as to which there is no genuine

issue in support of its motion for summary judgment.

       1.      The earliest-filed, still-pending application at issue in this case was filed on June 4,

2020. See Peace Decl., App’x 1 (Lija Mariam Jose).

       2.      At the time that Plaintiffs filed their complaint on September 21, 2020, Lija Mariam

Jose had been waiting less than four months. Id.

       3.      All other Plaintiffs in this action have had their EAD applications approved. Id.

       4.      Forms I-539 and I-765 are generally worked on a first-in, first-out process. Id. ¶ 2.

       5.      As part of its administration of immigration benefits, USCIS has the general authority

to require and collect biometrics, which include fingerprints, photographs, and digital signatures for

any person seeking an immigration benefit. Biometrics are required to adjudicate Form I-539 and

certain categories of Form I-765. Id. ¶ 3.
         Case 1:20-cv-02682-RBW Document 6-1 Filed 01/11/21 Page 2 of 3




        6.      Prior to March 22, 2019, the I-539/l-765’s were processed concurrently with the

premium I-129’s. Beginning on March 22, 2019, a nationwide requirement to have all I-539 applicants

complete biometrics was implemented.            The biometrics requirement prohibits USCIS from

adjudicating applications submitted with premium processing H-1B applications within 15 days and

adds to the overall processing times for all H-4 applications. Id. ¶ 4.

        7.      As of the date of this declaration, the Texas Service Center’s processing time for Form

I-539 is approximately 7.5 to 10 months and the processing time for a standalone Form I-765 is

approximately 7 to 9.5 months. Id. ¶ 5.

        8.      Biometrics are collected at an application support centers (“ASC”).        Due to the

worldwide Covid-19 pandemic, USCIS paused providing all in-person ASC services, as of March 18,

2020, until beginning phased reopening July 13, 2020. Id. ¶ 6.

        9.      A plaintiff’s I-539 application to extend their H-4 status cannot be adjudicated until

plaintiff’s biometrics are captured at an ASC appointment. Id. ¶ 9.

        10.     A plaintiff’s I-765, Employment Authorization Document cannot be adjudicated until

their H-4 extension is adjudicated. Id. ¶ 10.

        11.     The closure of ASCs between March 18, 2020, and July 13, 2020, created a backlog in

biometrics appointments. Id. ¶ 11.

        12.     The time required for USCIS to adjudicate H-4 applications is impacted by the

agency’s requirement that H-4 applicants submit biometrics as an additional security check. Id.

¶ 12.




                                                    2
        Case 1:20-cv-02682-RBW Document 6-1 Filed 01/11/21 Page 3 of 3




Dated: January 11, 2021                   Respectfully submitted,
                                          MICHAEL R. SHERWIN
                                          Acting United States Attorney
                                          BRIAN P. HUDAK
                                          Acting Chief, Civil Division
                                          /s/ Christopher C. Hair
                                          CHRISTOPHER C. HAIR, PA Bar #306656
                                          Assistant United States Attorney
                                          555 4th Street, N.W.
                                          Washington, District of Columbia 20530
                                          Telephone: (202) 252-2541
                                          Email: christopher.hair@usdoj.gov
                                          Counsel for Defendants




                                      3
